 Case: 1:19-cv-02170 Document #: 1106 Filed: 04/19/21 Page 1 of 6 PageID #:21747




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 IN RE ETHIOPIAN AIRLINES FLIGHT
 ET 302 CRASH


 ANDREA SPINI, Individually and as Special
 Administrator of the Estate of GABRIELLA Lead Case No.: 19-cv-02170
 VICIANI, Deceased, and on behalf of her
 Surviving Children, Marco Spini, Francesco
 Spini, and Elisabetta Spini,,              This Filing Relates to: Case No. 19-cv-02969
           Plaintiff,
                                                 District Judge Jorge L. Alonso
           v.
                                                 Magistrate Judge David Weisman
 THE BOEING COMPANY, a Delaware
 corporation; ROSEMOUNT AREOSPACE,
 INC., a Delaware corporation; and
 ROCKWELL COLLINS, INC., a Delaware
 corporation,

           Defendants.


                    JOINT MOTION FOR SETTLEMENT APPROVAL AND
                             DISMISSAL WITH PREJUDICE

       Plaintiff, ANDREA SPINI, Individually and as Special Administrator of the Estate of

GABRIELLA VICIANI, Deceased (the “Decedent”), and on behalf of Decedent’s Surviving

Children, Marco Spini, Francesco Spini, Elisabetta Spini, and Andrea Spini, and heirs, and

Defendant, THE BOEING COMPANY, by their undersigned attorneys respectfully and jointly

move this Court for an order approving the settlement of all claims relating to the death of

Gabriella Viciani and dismissing those claims with prejudice, and in support thereof state as

follows:




                                             1
 Case: 1:19-cv-02170 Document #: 1106 Filed: 04/19/21 Page 2 of 6 PageID #:21748




                                               FACTS

       1.      Decedent was a passenger on board a Boeing 737 MAX 8 aircraft, registered as

ET-AVJ (the “Subject Aircraft”) and operated by Ethiopian Airlines as Flight ET302 from Addis

Ababa, Ethiopia to Nairobi, Kenya on March 10, 2019.

       2.      Flight ET302 crashed in Ethiopia shortly after takeoff, killing all 157 persons

aboard the aircraft, including the Decedent.

       3.      Plaintiff, ANDREA SPINI, was appointed Wrongful Death Special Administrator

of the Estate of Gabriella Viciani by the Circuit Court of Cook County, Illinois, County

Department, Law Division, pursuant to 740 ILCS 180/2.1 on May 2, 2019.

       4.      Plaintiff asserted wrongful death and survival actions arising out of the death of

the Decedent in the crash of ET302 and on behalf of the Decedent’s surviving children and heirs,

who are listed below along with the Decedent’s surviving grandchildren:

            a. Plaintiff Andrea Spini (adult son);

            b. Marco Spini (adult son);

            c. Francesco Spini (adult son);

            d. Elisabetta Spini (adult daughter)

            e. Chiara Spini (adult grandchild of decedent)

            f. Alexander Marco Spini (adult grandchild of decedent)

            g. M.T.S. (minor grandchild of decedent);

            h. F.S. (minor grandchild of decedent);

            i. L.S. (minor grandchild of decedent);

            j. M.V.S. (minor grandchild of decedent);

            k. B.Z. (minor grandchild of decedent); and




                                                   2
 Case: 1:19-cv-02170 Document #: 1106 Filed: 04/19/21 Page 3 of 6 PageID #:21749




             l. G.Z. (minor grandchild of decedent).

       5.       Plaintiff’s attorneys have thoroughly investigated this matter and are intimately

familiar with the facts and circumstances of this case, including the legal claims and damages,

Defendants’ legal defenses, relevant legal authorities in both Illinois and abroad, and evidence

from investigation and discovery to date. Plaintiff’s counsel has adequately evaluated all aspects

of this matter on behalf of the Estate, heirs and wrongful death beneficiaries, all of whom are

members of the same family whose claims and interests do not conflict.

                                PLAINTIFF’S ALLEGATIONS

       6.       Plaintiff filed this complaint alleging negligence, breach of warranty and strict

products liability claims against Defendants, and subsequently adopted the Master Complaint

filed in the Lead Case in this consolidated matter.

       7.       Plaintiff alleges, among other things, that Defendant The Boeing Company, along

with certain component part manufacturers, Defendants Rosemont Aerospace, Inc., and

Rockwell Collins, Inc., designed, manufactured, assembled and sold the Subject Aircraft.

       8.       Plaintiff alleges that the Subject Aircraft was defective and negligently designed,

manufactured and/or assembled.

       9.       Plaintiff alleges that as a direct and proximate result of this alleged defective

condition, and negligent design, manufacture and assembly, the Subject Aircraft crashed into

terrain near Addis Ababa, Ethiopia, resulting in the death of the Decedent.

       10.      Plaintiff further alleges that as a direct and proximate result of the alleged

defective condition, and negligent design, manufacture and assembly of the Subject Aircraft, the

Decedent’s children, heirs and wrongful death beneficiaries have suffered loss of support, loss of

net accumulations, loss of household services, loss of care, comfort, companionship, guidance




                                                 3
 Case: 1:19-cv-02170 Document #: 1106 Filed: 04/19/21 Page 4 of 6 PageID #:21750




and society, mental anguish, grief and sorrow, as well as various other damages as a result of the

death of the Decedent.

                                  PLAINTIFF’S DAMAGES


         11.   Decedent Gabriella Viciani was 75-years-old at the time of her death and had

been a nurse for many years before retiring from fulltime employment.          Decedent was a

passenger on Flight ET302 on her way to a project for Africa Tremila, a medical charity for

which her husband, Carlo Spini, served as President and through which they had both worked

for over a decade to oversee the creation and oversight of 11 hospitals, orphanages and

healthcare clinics in Kenya, Malawi, Eritrea, South Sudan, Madagascar and other countries in

need.

         12.   The Decedent is survived by her four adult children and 8 grandchildren identified

in paragraph 4 above. Her husband of almost 50 years, Carlo Spini, perished with her on Flight

ET302.


                          DEFENDANTS’ POSITION AND DEFENSES


         13.   Defendants deny that the Subject Aircraft was defective or negligently designed,

manufactured or assembled, and further deny that any act or omission by them proximately

caused this crash.

                                SETTLEMENT AGREEMENT


         14.   Plaintiff and Defendants engaged in mediation before retired Cook County

Circuit Court Chief Judge Donald O’Connell and have reached an agreement to settle all claims

asserted by Plaintiff on behalf of Decedent’s Estate, heirs and wrongful death beneficiaries

against all Defendants.



                                                4
  Case: 1:19-cv-02170 Document #: 1106 Filed: 04/19/21 Page 5 of 6 PageID #:21751




        15.     As a condition of the settlement, the parties have agreed to keep the amount of

the settlement confidential.

        16.     A declaration providing the terms of the settlement and allocation of proceeds

will be provided to the Court separately and filed under seal.

        17.     In connection with mediation of these claims and in the course of negotiating

settlement, Plaintiff’s counsel considered the strength of Plaintiff’s claims against the

Defendants, Defendants’ asserted defenses, and various other relevant factors.

        18.     Plaintiff’s counsel has extensive experience in aviation litigation and in

representing the interests of families who have lost loved ones as a result of international

aviation disasters. Plaintiff’s counsel believe the settlement amount to be fair and reasonable

based on their experience and all the above-stated considerations.

        19.     Retired Chief Judge Donald O’Connell has a great deal of experience as a judge

and mediator in aviation matters, and also believes this settlement to be fair and reasonable for

all parties.

        20.     Plaintiff’s counsel have fully explained all the above facts to Plaintiff and

Decedent’s heirs and wrongful death beneficiaries, and they agree that the settlement amount is

fair and reasonable. Accordingly, Plaintiff seeks the Court’s approval of this settlement.

        WHEREFORE, the Parties pray that this Court enter an Order:


     a. Finding the undersigned, Justin T. Green and Anthony Tarricone, have appropriately

          represented the interests of the Plaintiff and Decedent’s Estate, heirs and wrongful

          death beneficiaries, and that Plaintiff has competently served as Special Administrator;

     b. Approving on behalf of the Decedent’s Estate, heirs, and wrongful death beneficiaries

          the settlement of all claims against Defendants resulting from the death of Decedent



                                                 5
 Case: 1:19-cv-02170 Document #: 1106 Filed: 04/19/21 Page 6 of 6 PageID #:21752




        Carlo Spini aboard Flight ET302 (including Plaintiff’s claims on behalf of Decedent’s

        Estate and all surviving beneficiaries);

    c. Dismissing Plaintiff’s action with prejudice and without costs against any party.


 Dated: April 19, 2021                                  Respectfully submitted,

   By: /s/ Justin T. Green                             By: /s/ Dan K. Webb
       Justin T. Green                                     Dan K. Webb
       jgreen@kreindler.com                                DWebb@Winston.com
       Anthony Tarricone                                   Christopher B. Essig
       atarricone@kreindler.com                            CEssig@Winston.com
       Vincent C. Lesch                                    Julia M. Johnson
       vlesch@kreindler.com                                Jmjohnson@Winston.com
       Kreindler & Kreindler LLP                           Winston & Strawn LLP
       485 Lexington Avenue                                35 West Wacker Drive
       New York, New York 10017                            Chicago, Illinois 60601-9703
       T: (212) 687-8181                                   T: (312) 558-5600
                                                           Attorneys for Defendant, The Boeing
         Todd Smith                                        Company
         tsmith@smithlacien.com
         Brian LaCien
         blacien@smithlacien.com
         Smith LaCien LLP
         70 West Madison Street #2250
         Chicago, Illinois 60602
         T: 312-509-8900

         Attorneys for Plaintiff




                                   CERTIFICATE OF SERVICE

       The undersigned counsel hereby certify that on April 19, 2021, I served a copy of the

foregoing NOTICE OF JOINT MOTION on all counsel of record, by filing same with the Court

via the ECF system, which will send copies to all counsel of record.



                                                               /s/ Todd Smith



                                                   6
